Citation Nr: 9931181	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  93-26 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a muscle disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to April 
1971 and from July 1971 to 12, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The veteran's claim for service connection for a muscle 
disorder affecting the lower extremities is plausible.  Such 
was shown about a month after service, with symptoms of 
service origin noted. 


CONCLUSION OF LAW

The claim for service connection for a muscle disorder is 
well grounded.  38 U.S.C.A. § 5107 (a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the evidence of record, including the veteran's 
evidentiary assertions that must be presumed to be true for 
purposes of determining whether his claim is well grounded, 
the Board finds that his claim is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  King v. Brown, 5 Vet. App. 19 (1993).  The veteran 
was found to have lower extremity muscle weakness about a 
month after his retirement from lengthy service and a history 
of relevant symptoms of service onset has been noted by 
competent medical personnel.  Thus, in view of the documented 
muscle problems in close proximity to service and the 
veteran's reported history, the claim is considered to be 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  


ORDER

The claim for service connection for a muscle disorder is 
well grounded.  


REMAND

Inasmuch as the veteran's claim for service connection ha 
been found to be well grounded, additional development of the 
evidence is necessary before the claim can be decided on the 
merits.  

The veteran, who was a Navy diver during much of his service, 
claims that while on active duty he began experiencing 
difficulty rising from a squatting position and from being 
seated, having to use his arms for assistance.  However, his 
extensive service medical records, which include the reports 
of numerous physical examinations, reveal no complaints or 
findings of any chronic muscle disorder/weakness.  During the 
1970s, the veteran was treated for left and right knee 
disorders but he did not complain of difficulty rising to a 
standing position.  On a July 1985 diving physical 
examination, the only abnormality of the lower extremities 
was a resolving right knee medial collateral ligament strain.  
When the veteran underwent a physical examination in February 
1987, he reported that he had had painful or swollen joints, 
and it was noted that he had had a muscle injury of the right 
knee, not considered disabling.  On examination, the lower 
extremities were normal.  In October 1987, when the veteran 
underwent his annual diving duty physical examination, he 
reported a history of swollen or painful joints, noted to be 
an occasional problem in the right knee, which was not 
considered disabling.  He also indicated that he had had an 
occasional muscle pain or cramp, also not considered 
disabling.  On examination, the lower extremities were 
normal.  In 
March 1988, when he underwent a diving duty examination, the 
lower extremities were normal.  During that examination, he 
underwent exercise testing, and only exercise induced 
reactive airway disease was noted.  The veteran had a re-
enlistment examination in June 1988 and denied muscle pain or 
cramps or any painful joints, and the lower extremities were 
found to be normal.  

On a physical examination in October 1989, the veteran 
reported that a history of swollen or painful joints, noted 
to refer to his knees, which were considered not disabling.  
On examination, the lower extremities were normal.  During 
the 1980s, he was treated for right knee and ankle problems, 
with no complaints of difficulty rising to a standing noted.  
On his Navy retirement examination in July 1991 he reported 
that he had had swollen or painful joints, noted to be in 
reference to his right ankle and knee.  He did not report 
that he had had any difficulty with lower extremity muscle 
weakness, problems standing up, or the like.  On examination, 
the lower extremities were normal.  Service medical records 
reflect a history of alcohol abuse.  

In his original claim for service connection, filed in August 
1991, the veteran did not mention a muscle disorder.  A few 
days later, on September 16, 1991, while undergoing a cardiac 
stress test, he had left leg weakness, with an assessment of 
polymyositis for which a work-up was recommended.  It was 
noted that he had not drunk alcohol in the past seven months.  
On September 18, 1991, the veteran filed a claim for service 
connection for a muscle disorder.

On September 20, 1991, the veteran was seen at the Naval 
Hospital in Bremerton, Washington.  The initial assessment 
was rule out polymyositis.  On September 26, 1991, at the 
Madigan Army Medical Center, he reported that he had some 
pain in the left knee area and weakness when exercising, also 
indicating that he had had trouble getting up from a kneeling 
or crouching position for the past year and had to push off 
with his hands.  Physical examination revealed 4.5/5 strength 
in the hip flexors and 4/5 strength in the quads and that he 
was unable to stand from a crouching position without using 
his arms.  The impression was proximal lower weakness with a 
mild increase in creatine phosphokinase.  It was noted that 
the disorder was either polymyositis or a more chronic 
neuromuscular process.  It was also indicated that, 
apparently by history, the veteran had had this condition for 
approximately one year.  On October 1, 1991, the veteran 
underwent electromyography (EMG), which revealed no evidence 
of primary myopathy or polymyositis.  On October 3, 1991, the 
impression was proximal lower limb weakness.  It was noted 
that the cause was unknown and that it was chronic, but 
without any changes.  It was also noted that the condition 
was not a secondary polymyositis or an inflammatory 
condition.  

The veteran was afforded a VA general medical examination in 
February 1992.  He reported intermittent right hip problems 
for the past couple of years, stating that when he sat for 
more than an hour, it was difficult for him to stand because 
of stiffness in the right hip.  Physical examination revealed 
no muscle wasting or peripheral neuropathy.  The right hip 
had full range of motion, with discomfort on flexion.  The 
veteran was able to do squats and bend down and touch his 
toes with his fingertips.  It was noted that there were no 
findings of polymyositis and that his right hip pain was 
related to previous right knee surgery/mild gait changes from 
the knee dysfunction.  X-rays of the right hip were normal.  
It was noted that records from the Madigan Army Medical 
Center might be helpful in clarifying whether polymyositis 
was present.

When the veteran was seen in December 1992 at the Naval 
Hospital in Bremerton, Washington, he complained of 
progressive muscle weakness of the proximal lower extremity 
muscles, indicating that he had to use the upper extremities 
to stand up from a squatting position.  Physical examination 
revealed no lower extremity muscle atrophy.  The assessment 
was progressive onset of muscle weakness.

On various occasions, including at a February 1993 VA 
neurological examination, the veteran reported that he began 
experiencing lower extremity weakness in the early 1970s.  
However, based on the evidence as a whole, the Board finds 
this not to be credible.  Examination revealed 4+/5 weakness 
of the iliopsoas and quadriceps, bilaterally.  The diagnosis 
was lower extremity proximal myopathy of unknown etiology.  
The examiner noted that the examination was significant for 
slightly decreased iliopsoas and quadriceps strength 
bilaterally, along with difficulty going from a squatting 
position to a standing position, and that those symptoms were 
consistent with the diagnosis of lower extremity proximal 
myopathy.  

When the veteran was hospitalized at the Madigan Army Medical 
Center in July 1993, it was noted that he had two years of 
progressive, nonpainful proximal muscle weakness, mostly 
restricted to the lower extremities.  He reported that he had 
difficulty standing up from chairs and occasionally climbing 
stairs, along with some change in his gait and minimal pain 
in his left hip when sitting for a long time.  He underwent a 
right vastus lateralis muscle biopsy, which revealed no gross 
abnormalities.  The diagnosis on discharge was idiopathic 
proximal lower extremity weakness.

At a VA general medical examination in April 1996, 
examination revealed 4+/5 strength in the quadriceps, hip 
extensors, and hip flexors, no atrophy or fasciculations, and 
reflexes of 1+ throughout.  The assessment was that, based on 
the EMG and muscle biopsies from the Madigan Army Medical 
Center, the veteran did not have polymyositis; rather, he had 
an unexplained lower extremity proximal muscle weakness.
When the veteran was hospitalized at the VA from late July 
1996 to early August 1996, he was noted to have a prominent 
history of heavy previous alcohol use from 18 to 38 years of 
age, with no alcohol at all since 1988.  (However, that 
history is contradicted by a 1991 medical record indicating 
that he had not drunk for seven months.)  He reported a mild 
progressive weakness since 1988, which reportedly became more 
prominent five years ago when he noticed right leg weakness 
while on a treadmill.  He was "adamant" that he had a 
progressive lower extremity weakness and not simply 
recognition of weakness predating the cessation of alcohol.  
Thus, his own statement refutes his claimed history of muscle 
problems since the 1970s.  Individual muscle group testing 
showed 5/5 strength throughout on, with weakness on the deep 
knee bend and step-up, more prominent on the right.  An MRI, 
EMG and nerve conduction studies did not reveal evidence of 
progressive myopathy, neuropathy, or myelopathy.  An 
antinuclear antibody (ANA) test was positive for a speckled 
pattern at 1:40 titer.  A definite diagnosis of the lower 
extremity condition was not determined during the 
hospitalization, but the veteran's prominent history of 
alcoholism and possible clinically significant ANA level were 
noted to be of concern.

On a VA neurological examination in April 1997, there was no 
atrophy, fasciculations, myotonia or tremor.  Strength was 
4+/5 to 5-/5 bilaterally for the iliopsoas and the 
quadriceps, and 5/5 otherwise.  Sensation was intact to 
pinprick and light touch.  The diagnosis was mild proximal 
weakness involving the hip girdle and quadriceps.  The 
examiner noted that, based on the previous EMG, muscle 
biopsy, and clinical findings, there was no evidence to 
suggest any type of inflammatory myopathy such as 
polymyositis but that a negative muscle biopsy would not rule 
out a myopathy, particularly some of the congenital 
myopathies.  Nevertheless, the examiner indicated that there 
was no evidence of polymyositis and that no etiology had been 
found for the muscle weakness.  

As shown above, the veteran has given conflicting statements 
as to the onset of his lower extremity weakness and the 
cessation of his use of alcohol.  However, the Board 
concludes that his statements of muscle weakness dating back 
to the 1970s are not plausible.  At the earliest it appears 
that his may have noticed some symptoms during his last year 
of service, although that is not documented in the service 
medical records.  Also the credible evidence shows that he 
was drinking alcohol at least until about early 1991.  

In order to determine whether service connection is warranted 
for a lower extremity muscle disorder, additional development 
of the evidence is necessary.  Thus, the case is remanded for 
the following:

1.  The veteran may present additional 
argument and submit or identify 
additional evidence relevant to his 
claim.  The RO should assist him in 
obtaining any evidence identified.  
Specifically, he should be asked to 
identify any doctors and medical 
facilities by which he has been treated 
or evaluated for his lower extremity 
muscle disorder since about June 1997.  
The RO should then obtain copies of his 
medical records. 

2.  Thereafter, the veteran should be 
afforded a comprehensive examination by a 
specialist in neurology.  The claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
in their entirety by the examiner, who 
should acknowledge same in the 
examination report.  The veteran should 
be given a thorough examination that 
includes any indicated diagnostic 
studies.  After examining the veteran and 
reviewing the claims file, this remand, 
and the report of any studies, the 
examiner should address the following: 
(1) what is the correct diagnosis of any 
myopathy or other disorder resulting in 
lower extremity weakness;  (2) is any 
such disorder congenital or acquired in 
etiology; (3) if the veteran has an 
acquired disorder manifested by lower 
extremity muscle weakness is it alcohol 
related; (4) if the veteran has a 
congenital disorder, did it undergo a 
permanent increase in severity during or 
as a result of service; (5) if no 
pathology is demonstrated to account for 
the veteran's complaints can it be said 
that any documented muscle weakness is 
due to disease or injury; (5) if the 
"left leg weakness" first noted on the 
September 16, 1991 stress test, about a 
month after service, is a manifestation 
of any current lower extremity muscle 
disorder, what is the likelihood that it 
had its onset during service from which 
the veteran retired about a month 
earlier.  

3.  The RO should ensure that the 
examination report adequately addresses 
the Board's concerns.  After undertaking 
any development deemed appropriate in 
addition to that outlined above, the RO 
should readjudicate the claim of 
entitlement to service connection for a 
muscle disorder of the lower extremities.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
consideration, if in order. No action is 
required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

